Citation Nr: 1229295	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a cold injury to the bilateral lower extremities.

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant, his wife and daughter, and a friend


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service with the United States Army from April 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen claims of service connection for frostbite injury to the feet, a right knee disorder, and a low back disorder on the basis that new and material evidence had not been submitted.

In May 2011, the Veteran and others testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that testimony is associated with the claims file.  

This case was previously before the Board in August 2011, wherein the Board reopened the Veteran's previously denied claims of entitlement to service connection for residuals of a cold injury, a right knee disability, and a low back disability, and remanded the underlying claims for additional development, including VA examinations.  The case is now returned to the Board for appellate consideration.   

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  The Board acknowledges that additional VA medical records were associated with the Veteran's Virtual VA file, but that these records were considered by the RO prior to the issuance of the July 2012 supplemental statement of the case, and as such, RO review before adjudication is not required.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran did not sustain a cold injury in service.

2.  Currently diagnosed bilateral foot complaints were not first manifested on active duty, and the preponderance of the evidence is against a finding that such is related to military service.

3.  Currently diagnosed right knee disability was not first manifested on active duty service or within the first post-service year, and the preponderance of the evidence is against a finding that such is related to military service.

4.  Currently diagnosed low back disability was not first manifested on active duty service or within the first post-service year, and the preponderance of the evidence is against a finding that such is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of residuals of a cold injury to the bilateral lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for service connection of a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection of a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A March 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's complete service treatment records are unavailable, and when a veteran's complete claims file, including all of his service treatment records are unavailable through no fault of the appellant's own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Nonetheless, the Veteran's available service treatment records have been obtained, as well as his VA medical treatment records, and private treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  Several VA examinations were conducted, and the examiners made all required clinical findings and offered all requested opinions, with supporting rationales.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis, or degenerative joint disease, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran served in the Army from April 1945 to December 1946.  The Veteran's service treatment records have been reported as having been destroyed by the 1973 fire at the National Personnel Records Center storage facility in St. Louis, Missouri, and are unavailable.  The only service treatment records available are copies of sick reports which show that during service in Japan he was hospitalized for 10 days in May 1946 with a diagnosis of dermatitis of the right foot, as well as a pre-discharge medical examination report which shows that the Veteran's feet and musculoskeletal system were normal; there was no evidence of any neurological defects.  The May 1946 record, created shortly after the Veteran alleges having sustained a cold injury, makes no mention of such.

The Veteran claims that he incurred three injuries during active service.  First, he claims that he incurred a cold injury to his feet during service in Japan in approximately December 1945 or January 1946.  He claims he required hospitalization because of this cold injury to his feet.  He further claims that he fell into a foxhole while on guard duty at night, and at that time he injured his right knee and low back.  

Recent medical evidence establishes that the Veteran has widespread osteoarthritis in multiple joints of his body, including both knees.  There is also evidence of degenerative disc disease of the lumbar spine with radicular symptoms.  Finally, there is evidence of neurologic symptoms of the feet.  A May 2008 VA neurology consultation record indicates a relationship to the Veteran's claimed cold injury during service.  However, objective EMG and nerve conduction testing conducted in May 2008 is not as definitive with providing a link.  

VA treatment records dated in 2008 and 2009, an October 2009 private medical statement, and lay statements from friends and family include various statements indicating that current complaints are possibly, or even likely, related to in-service frostbite and fall injuries as described by the Veteran.  The lay statements include the Veteran's detailed report of the circumstances surrounding an alleged injury to the knee and back while on guard duty, as well as his cold exposure.  Further, friends and family reported that the Veteran had over the years told them of his cold injury in service; his daughter reported her independent recollections of his bilateral foot problems and treatment over the years following service.  None of the lay statements reflect independent knowledge of in-service events; they recount the Veteran's reports to them.  Similarly, expressed lay beliefs and medical opinions in treatment records consider that events occurred as the Veteran described them. 

The Veteran was afforded a VA cold injury examination in September 2011.  The examiner found there is no evidence substantiating that the Veteran had a cold injury to his feet while in service.  Physical examination of the feet was normal, except for onychomycosis of the right great toenail.  The VA examiner noted that the Veteran has peripheral neuropathy of the lower extremities, but found that the Veteran did not have decreased muscle strength or evidence of deformity, pain and stiffness, or swelling indicative of cold injury.  Symptoms extended up the leg, above what would be expected from a cold injury of the feet, and there were no noted skin changes consistent with cold injury.  The VA examiner concluded that the Veteran's peripheral neuropathy was likely due to a combination of the Veteran's nonservice-connected spinal stenosis and diabetes mellitus, and was unrelated to the Veteran's service or any alleged cold injury therein.  The VA examiner further noted that the Veteran's symptoms were not representative of those of a cold injury, and that the Veteran first complained of numbness and pain of the feet only 10 years prior to the examination.   

The Veteran was also afforded a VA spine and joints examination in September 2011, wherein the Veteran was diagnosed with spinal stenosis, lumbosacral spine degenerative joint disease, and bilateral radiculopathy, as well as bilateral knee degenerative joint disease.  Following a physical evaluation, the VA examiner concluded that the Veteran's claimed disabilities were less likely than not related to the Veteran's claimed in-service injury or event; the VA examiner found that there was no record of an injury during service, and the separation examination report was normal.  The VA examiner also noted that the Veteran did not complain of any low back or knee problems at his 1989 non-service-connected pension evaluation.  His first reference to his right knee was after an injury in 1992, and his first complaint related to his back was in 1995, after excessive farm work.  

No doctor or other health care provider has diagnosed a cold injury to the bilateral lower extremities; to the extent doctors have cited the occurrence, they have only repeated the Veteran's allegation and have not opined on whether his manifestations were consistent with the allegations.  At best, acute or sporadic episodes of numbness or tingling have been noted.  These are accounted for by medical professionals in relation to other, nonservice connected causes, such as his diabetes mellitus.  The conclusion is inescapable that no cold injury occurred.  It is not merely the absence of corroborating contemporaneous records which leads to the conclusion; the medical evidence indicates that such an injury cannot have occurred.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Further, no direct nexus to service on any other basis is established for the bilateral foot complaints.  The lay statements reporting extended chronic foot symptoms, from the Veteran and his friends and family, either cover a period starting well after service, rely on second hand information, or are not competent evidence.  While a layperson can describe pain and observations of impairment, they cannot attribute it to remote cause in the absence of direct observation of the cause and effect.

In addition, his back disability and right knee disability are also unrelated to the Veteran's service.  Service treatment records are negative for any report of or treatment for the injury he describes, or for any notation consistent with such an occurrence.  However, unlike the cold injury, there is no contrary evidence disputing the Veteran's allegation of a fall injury.  Such is consistent with expected duties, and any reasonable doubt regarding the fall is resolved in the Veteran's favor.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Nevertheless, the preponderance of evidence is against the claims, even when the occurrence of in-service injury is assumed.  Any disability or impairment related to the reported fall was resolved by the time the veteran was examined for discharge and separated from service; his separation examination makes no mention of any.  As noted by the September 2011 VA examiner, the Veteran did not make any complaints related to his right knee and low back until he had injuries in the 1990s.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).  Likewise, he did not make any reference to in-service medical history until his claim for benefits.  The gap in treatment and complaints tends to undermine the Veteran's allegations of continuity.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The examiner also noted degenerative changes of both knees, in about equal measure, indicating that one joint was not traumatized more or less than the other.

The Veteran, and his lay friends and family members, are competent to report symptoms related to his back and right knee, as such can be experienced through the five senses, as well as report diagnoses and treatment by medical providers.   These things are based on observations, and do not represent interpretation of data or facts, which would generally require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the lay reports are not credible.  While many people report the Veteran complaining of pain over the years, and his family members recalled their observations of his difficulties, the medical records associated with the file reflect that the problems are not as long-standing as the laypersons have alleged.  The reports to doctors made in the course of seeking treatment are considered more credible and entitled to greater weight than those made in connection with the seeking of benefits.  Further, to the extent the lay statements cover the entirety of the period since service, they rely on the Veteran's allegations, not first-hand knowledge.  The Veteran has offered contradictory accounts in claims and in seeking treatment, and is not supported by contemporaneous records.  Continuity of symptoms is not established.

Finally, in the absence of competent and credible evidence of the currently diagnosed degenerative changes of the back and knees until many years after service, presumptive service connection cannot be granted.  The conditions were not manifested within the applicable one year period.  38 C.F.R. § 3.307.

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for residuals of a cold injury to the bilateral lower extremities, a right knee disorder, and a low back disorder is not warranted.



ORDER

Entitlement to service connection for the residuals of a cold injury to the bilateral lower extremities is denied.

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a low back disorder is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


